MURDOCK, Justice
(dissenting).
I respectfully dissent for the same reasons I dissented in Ex parte Novartis Pharmaceuticals Corp., 991 So.2d 1263 (Ala.2008), upon which the main opinion relies. That is, “because of the factual complexity of the claims and defenses of the parties and the likelihood of substantial confusion on the part of the jury and of prejudice to the defendants as a result of the consolidation, I respectfully dissent.” Novartis, 991 So.2d at 1280 (Murdock, J., concurring in case no. 1070312 and dissenting in cases no. 1070310 and no. 1070311).